MEMORANDUM ***
Pablo Angel Martin Campo-Diaz and Gloria Cedillo-Olivarez, husband and wife *488and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We dismiss the petition for review.
Petitioners’ contention that the IJ violated their due process rights by disregarding and misconstruing their evidence concerning Cedillo-Olivarez’s Type 1 diabetes is not supported by the record and does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.